                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                  AT GREENEVILLE


UNITED STATES OF AMERICA                               )
                                                       )
               v.                                      )       No.: 2:19-CR-064
                                                       )
NICHOLAS JOSEPH BUCKNER                                )



                                SENTENCING MEMORANDUM

        Comes now the United States of America, by and through J. Douglas Overbey, the United

States Attorney for the Eastern District of Tennessee, and files this sentencing memorandum in

compliance with the Court’s Order.

                                         Procedural History

       The Grand Jury sitting for the Eastern District of Tennessee at Greeneville returned an

indictment on May 14, 2019 charging the defendant with stealing property of the Unites States.

On July 17, 2019, the defendant entered a plea of guilty to Count Two of the Indictment and now

confronts a sentence of up to 10 years by virtue of having pled guilty in violation of 18 U.S.C. §§

641.

       For the purposes of this motion, the agreed upon facts supporting this offense are set forth

in paragraphs 7 through paragraph 20, at pages 3 to 5 of the Presentence Investigation Report dated

July 25, 2019, and are incorporated herein by reference.

                                    Sentencing Considerations

       The defendant was the ring-leader of two separate thefts of government property from the

USFS Work Center that occurred during break-ins of in two separate dates. Fortunately for all, the

thefts did not significantly disrupt the United States Forest Service’s responsibility to the people it

serves, but that does not mean that the thefts were not serious; and but for the good work by law

enforcement in solving the crime and recovering the stolen property, the impact would have been
more harmful. The men and women at the USFS Work Center work every day to make our natural

resources benefit the masses. The only thing the defendant does with that same consistency is

methamphetamine.

        The defendant ultimately cooperated with law enforcement, and that cooperation is

acknowledged and appreciated. The defendant’s exposure is limited in comparison to the cases

this Court customarily sees. Nevertheless, the United States would ask the Court to consider the

defendant’s culpability relative to that of his co-defendants, and the fact that he broke into the work

center on multiple occasions.

                                         Recommendations

       The presentence report prepared by U.S. Probation establishes that the defendant has a

criminal history category of I. The presentence report establishes a total offense level of four.

The defendant’s guideline range is zero to six months. The defendant will have been in custody

for approximately three months at the time of sentencing. A restitution of $3,438.85 is owed for

defendant’s offense. Based upon all of the evidence and after consideration of all of the § 3553

factors, the United States believes that a sentence within the guideline range is appropriate.



                                                       Respectfully submitted,

                                                       J. DOUGLAS OVERBEY
                                                       United States Attorney

                                               By:     s/ J. Christian Lampe
                                                       J. CHRISTIAN LAMPE
                                                       Assistant U.S. Attorney
                                                       CO Bar No.: 34361
                                                       220 W. Depot Street, Suite 423
                                                       Greeneville, Tennessee 37743
                                                       christian.lampe@usdoj.gov
                                                       (423) 639-6759
